Citation Nr: 0408739	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-05 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for sinusitis.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for rash in the groin 
area.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for prostatitis.

6.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

7.  Entitlement to an initial disability rating greater than 
10 percent for chronic vascular headaches.  
8.  Whether the July 1990 rating decision that severed 
service connection for degenerative spondylosis of the lumbar 
spine involved clear and unmistakable error. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from February 1973 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that in correspondence dated in March 2001, 
the veteran alleged clear and unmistakable error in the March 
1989 rating decision that denied service connection for 
headaches.  The RO has not adjudicated this claim.  The Board 
finds that the issue is not inextricably intertwined with any 
issue currently on appeal.  It therefore refers the matter to 
the RO for the appropriate action.    

The veteran testified at a Travel Board hearing before the 
undersigned in September 2003.  A transcript of that hearing 
has been associated with the claims folder.   

Each issue in this appeal, with the exception of the claim of 
clear and unmistakable error in the July 1990 rating 
decision, is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

FINDINGS OF FACT

1.  The RO granted service connection for degenerative 
spondylosis of the lumbar spine in a March 1989 rating 
decision.  

2.  In an October 1989 rating decision, the RO proposed to 
sever service connection for the lumbar spine disability.  
Service connection for degenerative spondylosis of the lumbar 
spine was severed in a July 1990 rating decision.  

3.  The veteran's allegations of error in the July 1990 
rating decision reflect only disagreement with the way the RO 
evaluated or weighed the evidence of record.  


CONCLUSION OF LAW

The veteran has not raised a valid claim of clear and 
unmistakable error in the July 1990 rating decision that 
severed service connection for degenerative spondylosis of 
the lumbar spine.  38 C.F.R. § 3.105 (2003); Baldwin v. West, 
13 Vet. App. 1 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), enacted in November 
2000, effected changes in certain rights and responsibilities 
impacting claims for VA benefits. See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  However, insofar as this 
decision only addresses a claim of clear and unmistakable 
error in a rating decision, the Board emphasizes that the 
VCAA is not applicable to such claims.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).  The Board will therefore proceed to 
adjudicate the appeal.  

Analysis

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.     

In this case, the RO granted service connection for 
degenerative spondylosis of the lumbar spine in a March 1989 
rating decision.  However, in an October 1989 rating 
decision, the RO proposed to sever service connection for the 
lumbar spine disability, finding that the initial allowance 
was clearly and unmistakably erroneous.  See 38 C.F.R. § 
3.105(d) (severance of service connection).  After providing 
the requisite notice to the veteran, the RO severed service 
connection for degenerative spondylosis of the lumbar spine 
in a July 1990 rating decision.  Notice of the decision was 
sent to the veteran at his address of record.  There is no 
indication that the notice was returned as undeliverable or 
otherwise not received by the veteran.  The veteran did not 
initiate an appeal of that decision.  Accordingly, the July 
1990 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.

The veteran alleges that the July 1990 rating decision was 
clearly and unmistakably in error.  Specifically, in his 
April 2001 claim, he states that although service medical 
records showed symptoms and treatment, the RO subjectively 
concluded that there was no evidence of degenerative 
spondylosis in service.  He also notes that medical evidence 
from examinations in March 1979, less than one month after 
discharge, showed chronic back pain severe enough to prevent 
enlisting in the U.S. Air Force Reserves.  The veteran thus 
argues that there was sufficient evidence to warrant service 
connection.    

In this case, the Board finds that the veteran's allegations 
do not reasonably raise a claim of clear and unmistakable 
error.  That is, he has not alleged that the facts were 
incorrect or that the law was incorrectly applied.  The 
veteran essentially argues that, contrary to the RO's 
conclusion, the evidence is in fact sufficient to support 
service connection for degenerative spondylosis of the lumbar 
spine.  This argument constitutes no more than mere 
disagreement as to how the RO evaluated the evidence, which 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.  There being no other allegation 
of error of fact or law, the appeal is denied.     

The Board observes that the January 2002 rating decision that 
found no clear and unmistakable error in the July 1990 rating 
decision noted that the veteran related during service that 
his back complaints existed since childhood and concluded 
that the back disorder existed prior to service and was not 
aggravated during service.  In subsequent correspondence 
dated in January 2002 and December 2002, the again asserts 
that there was evidence of back complaints in service, but 
argues that the back disorder was aggravated during service.  
The Board emphasizes that the July 1990 rating decision at 
issue is not based on a determination that a back disorder 
existed prior to service, and in fact does not even mention 
the matter.  Therefore, the veteran's argument as to the 
application of the law concerning pre-existing disabilities 
and in-service aggravation are not applicable to the question 
of whether the July 1990 rating decision contains clear and 
unmistakable error.  


ORDER

The appeal is denied.




REMAND

The VCAA, among other things, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

With respect to assistance, VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a).  
In particular, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  If after making such reasonable 
efforts VA is unable to obtain all of the relevant records 
sought, VA must so notify the claimant. Id.  Such notice must 
identify the records not obtained, explain the efforts made 
to obtain them, and describe any further action VA will take 
on the claim. Id.  Regulations further clarify that 
reasonable efforts to obtain records will generally consist 
of an initial request for the records and, if the records are 
not received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1).  

In January 2002, the RO issued requests for medical records 
from J. Winston, Jr., M.D., and C. Palmer, III, M.D.  There 
was no response to these requests.  Pursuant to the VCAA and 
its implementing regulations, the RO should initiate at least 
one follow-up request in this instance.  There is no 
indication that it did so.  The claims folder contains 
records from Dr. Winston dated through August 1998 and from 
Dr. Palmer dated through June 1999.  The case must be 
remanded so that the RO may follow-up on its requests for 
current records pursuant to the VCAA.    

In addition, the VCAA provides that the duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA).  During the 
Travel Board hearing, the veteran testified that he received 
VA treatment, to include physical therapy, for his spine 
condition from late 2002 to early 2003.  The only VA medical 
evidence of record is dated in August 2002.  On remand, the 
RO should attempt to obtain these additional VA medical 
records.  

The VCAA also specifies that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

With respect to the veteran's claim for service connection 
for tinnitus, the veteran testified at his Travel Board 
hearing that he had tinnitus as a result of noise exposure in 
service.  The Board finds that, pursuant to the VCAA, a 
medical examination and opinion is in order to assess the 
appropriate diagnosis, if any, and etiological relationship 
to service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Finally, the duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Where the veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too stale for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

The veteran seeks increased initial disability ratings for 
PTSD and chronic vascular headaches.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (if there is disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found); AB v. Brown, 6 
Vet. App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  He last had VA 
examinations for these disabilities in February 2001 and 
November 2001, respectively.  The veteran's written 
statements and oral testimony reflect increasing complaints 
and ongoing treatment.  Accordingly, the Board finds that new 
examinations are in order to assess the current disability 
status.    

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO issued VCAA letters in August 2001, November 
2001, and May 2003, none of this correspondence adequately 
explains the allocation of the burden between VA and the 
veteran to secure or provide information or evidence needed 
to substantiate his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles, supra.  On remand, the RO 
should address this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  With respect to each issue on appeal, 
the RO should take steps to comply with 
VCAA notice requirements, i.e., notifying 
the veteran and his representative of any 
information or lay or medical evidence 
not previously provided that is necessary 
to substantiate the claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should issue a follow-up 
request for records from J. Winston, Jr., 
M.D., dated from August 1998 to the 
present and from C. Palmer, III, M.D., 
dated from June 1999 to the present.  All 
attempts to secure these records should 
be documented in the claims folder and 
comply with the VCAA and its implementing 
regulations.  

3.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center in Montgomery, Alabama, dated from 
August 2002 to the present.  

4.  The RO should arrange for the veteran 
to be scheduled for the following VA 
examinations.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available for review 
for the examination and the examination 
report must state whether such review was 
accomplished.  

a) A psychiatric examination to 
determine the severity of the service-
connected PTSD.  The examination report 
should include a complete history with 
current subjective complaints, results of 
mental status examination, and a complete 
multi-axial diagnosis with Global 
Assessment of Functioning score.  The 
examiner should specifically discuss the 
effect of the service-connected PTSD on 
the veteran's ability to work.  

b) A neurology examination (or other 
appropriate examination) to determine the 
severity of the service-connected chronic 
vascular headaches.  The examination 
report should include discussion as to 
the nature and duration of the headaches, 
as well the average frequency of 
occurrence.  The examiner should 
specifically discuss the effect of the 
service-connected headaches on the 
veteran's ability to work.  

c) An otolaryngology examination to 
identify the likely etiology of the 
veteran's tinnitus.  The examiner is 
asked to determine whether the veteran is 
appropriately diagnosed as having 
tinnitus, and if so, whether it is as 
likely as not that the tinnitus is 
related to his period of active duty 
service.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  

6.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  If 
the disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



